Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 10/09/2020 are acceptable.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 5, in a structure welded by an ultrasonic welding method of welding two or more thermoplastic resin members, the prior art does not teach or make obvious the concept of forming a welded structure part on an unwelded structure part to obtain an overlap structure including the welded structure part arranged on the unwelded structure part in the manner claimed by the applicant.
Regarding claim 9, in an ultrasonic welding machine, the prior art does not teach or make obvious the concept of the controller being configured to control welding of the two or more thermoplastic resin members by controlling the tool horn so as to apply a pressing force that presses the upper surfaces of the two or more thermoplastic resin members, while keeping the tool horn vibrating ultrasonically, to melt a vicinity of the upper surfaces of the two or more thermoplastic resin members, and configured to stop the descending of the tool horn and cause the tool horn to ascend when the sinking amount of the tool horn reaches a predetermined sinking amount, thereby forming a welded structure part on an unwelded structure part, and welding the two or more 
Regarding claim 18, in a structure obtained by welding two or more thermoplastic resin members placed on an anvil, using a tool horn configured to vibrate ultrasonically in a direction not perpendicular to but along upper surfaces of the two or more thermoplastic resin members, the prior art does not teach or make obvious the concept of the structure has an overlap structure including a welded structure part arranged on an unwelded structure part, and the unwelded structure part corresponds to an area to which the ultrasonic vibration energy is not applied, the unwelded structure part extending from the predetermined depth, not reaching the lower surfaces of the two or more thermoplastic resin members, to the lower surfaces in the manner claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D SELLS whose telephone number is (571)272-1237.  The examiner can normally be reached on M-Th 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES D. SELLS
Primary Examiner
Art Unit 1745



/JAMES D SELLS/Primary Examiner, Art Unit 1745